DETAILED ACTION
This is a response to the Amendment to Application # 17/682,718 filed on December 4, 2022 in which claims 3 and 14 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-7, 14-16, 19, and 20 rejected under 35 U.S.C. § 103 as being unpatentable over Karlapudi US Publication 2020/0026749 (hereinafter Karlapudi) in view of Jain et al., US Patent 11,069,027 (hereinafter Jain).

Regarding claim 1, Karlapudi discloses a computer implemented method including “accessing, by a computer system including a processing unit, portable document format (PDF) data defining a plurality of glyphs” (Karlapudi ¶ 32 and Fig. 4) by disclosing that the method uses a processor to extract data from a PDF, which necessarily requires accessing the PDF (Karlapudi ¶ 32) and gives an example of a PDF containing a plurality of glyphs (Karlapudi Fig. 4). Additionally, Karlapudi discloses “sorting, by the processing unit the plurality of glyphs into one or more glyph sets” (Karlapudi ¶ 39) by sorting the words into sets. Further, Karlapudi discloses “processing each of the one or more glyph sets to determine, for each glyph set, one or more text areas, each text area being associated with one or more glyphs” (Karlapudi ¶ 39) by grouping sets (i.e., determining text areas) based on their X coordinates. Moreover, Karlapudi discloses “wherein processing a given glyph set to determine one or more text areas includes: identifying distinct groups of glyphs from the particular glyph set, each distinct group of glyphs including one or more glyphs from the particular glyph set which have collectively overlapping … bounding boxes” (Karlapudi ¶ 39) by determining the text area including the text “1. Cash . . . $ 144,781,261 200 $144,781,261” based on overlapping coordinate values. Finally, Karlapudi discloses “associating each distinct group of glyphs from the given glyph set with a separate text area” (Karlapudi ¶ 40) by associating the words with field code 404E.
Karlapudi does not appear to explicitly disclose “calculating, for each glyph, an expanded glyph bounding box,” and as a result also does not explicitly disclose “wherein processing a given glyph set to determine one or more text areas includes: identifying distinct groups of glyphs from the particular glyph set, each distinct group of glyphs including one or more glyphs from the particular glyph set which have collectively overlapping expanded bounding boxes.”
However, Jain discloses “calculating, for each glyph, an expanded glyph bounding box” (Jain col. 7, ll. 42-57) by concatenating the bounding boxes. Additionally, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Jain was combined with Karlapudi, the expanded bounding box of Jain would be used with the processing a given glyph of Karlapudi. Thus, the combination of Karlapudi and Jain at least teaches and/or suggests the claimed limitation “wherein processing a given glyph set to determine one or more text areas includes: identifying distinct groups of glyphs from the particular glyph set, each distinct group of glyphs including one or more glyphs from the particular glyph set which have collectively overlapping expanded bounding boxes,” rendering them obvious.
Further, Jain additionally discloses “accessing, by a computer system including a processing unit, document data defining a plurality of glyphs” (Jain col. 5, ll. 25-43) where the system includes creating and editing digital content (i.e., a document) including a plurality of glyph data. Moreover, Jain additionally discloses “sorting, by the processing unit the plurality of glyphs into one or more glyph sets” (Jain col. 6, ll. 38-44) by sorting boding boxes 302, 304, and 306 into a group based on their angle. Likewise, Jain additionally discloses “processing each of the one or more glyph sets to determine, for each glyph set, one or more text areas, each text area being associated with one or more glyphs” (Jain col 6, l. 66-col. 7, ll. 5) by processing the set into a text area based on the theta value. Jain also additionally discloses “wherein processing a given glyph set to determine one or more text areas includes: identifying distinct groups of glyphs from the particular glyph set, each distinct group of glyphs including one or more glyphs from the particular glyph set which have collectively overlapping expanded bounding boxes” (Jain col. 13, ll. 27-37 and Fig. 10) by giving an example of performing the process on multiple glyph sets, including the distinct groups of glyphs “Game,” “of,” and “Thrones” that contain overlapping expanded bounding boxes. Finally, Jain additionally discloses “associating each distinct group of glyphs from the given glyph set with a separate text area” (Jain col. 13, ll. 38-49) by generating bounding boxes (i.e., separate text areas) for each of the words.
Karlapudi and Jain are analogous art because they are from the “same field of endeavor,” namely that of text bounding box calculations. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karlapudi and Jain before him or her to modify the bounding box calculation of Karlapudi to include the expanded bounding boxes of Jain.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Karlapudi teaches the “base device” for calculating bounding boxes for glyphs. Further, Jain teaches the “known technique” of concatenating glyph bounding boxes that is applicable to the base device of Karlapudi. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 2, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Karlapudi and Jain discloses “wherein the expanded bounding boxes of glyphs from a given glyph set that have been associated with one text area do not overlap with expanded bounding boxes of other glyphs from the given glyph set” (Jain Fig. 3, elements 302, 304, and 306) where the glyph set of “for” does not have any overlapping bounding boxes.

Regarding claim 3, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Karlapudi and Jain discloses “wherein each glyph set has one or more set values, and wherein sorting the plurality of glyphs into the one or more glyph sets includes, for each glyph from the plurality of glyphs: determining one or more grouping attribute values for the glyph; and associating the glyph with a glyph set that has one or more set attribute values that correspond to the particular glyph's one or more grouping attribute values” (Jain col 6, l. 66-col. 7, ll. 5) by determining the theta value for each glyph that is common to each glyph in the group.

Regarding claim 4, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Karlapudi and Jain discloses “wherein the one or more grouping attribute values include one or more of: a font type attribute value; a font size attribute value; a rotation attribute value” (Jain col 6, l. 66-col. 7, ll. 5 and Fig. 3) where the theta value represents rotation.

Regarding claim 5, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Karlapudi and Jain discloses “further including calculating a bounding box for each text area, the bounding box for a particular text area calculated based on the expanded bounding boxes of the glyphs which have been associated with the particular text area.” (Jain col. 7, ll. 42-57).

Regarding claim 6, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Karlapudi and Jain discloses “wherein calculating the expanded glyph bounding box for a given glyph includes: calculating an initial bounding box based on the PDF data” (Karlapudi ¶ 39) by grouping sets (i.e., determining text areas) based on their X coordinates. Further, the combination of Karlapudi and Jain discloses “applying an expansion factor to the initial bounding box to calculate the expanded bounding box” (Jain col. 13, ll. 38-49 and Fig. 10) by applying an expansion factor of 170%.

Regarding claim 7, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 6 for the reasons discussed above. In addition, the combination of Karlapudi and Jain discloses “wherein applying an expansion factor to the initial bounding box includes applying a horizontal expansion factor to horizontally expand the initial bounding box and applying a vertical expansion factor to vertically expand the initial bounding box, the horizontal expansion factor being different to the vertical expansion factor” (Jain col. 13, ll. 38-49 and Fig. 10) by applying an expansion factor of 170% horizontally and showing an example at element 1014 of Fig. 10 where the vertical expansion was visually not 170%.

Regarding claim 14, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Karlapudi and Jain discloses “processing each of the one or more glyph set to determine, for each glyph set, one or more text areas includes determining a first text area associated with glyphs from a first text set and determining a second text area associated with glyphs from a second text set” (Karlapudi ¶ 23) by determining the word margin, which represents the distance between a first and second glyph set. Further, the combination of Karlapudi and Jain discloses “the method further includes: determining that the first text area and the second text area are compatible” (Karlapudi ¶ 38) by determining that the various text areas share a Y coordinate (i.e., are compatible). Moreover, the combination of Karlapudi and Jain discloses “in response to determining that the first text area and the second text area are compatible, determining that the first text area encompasses the second text area; and in response to determining that the first text area fully contains the second text area, merging the first and second text areas into a single text area by: associating the glyphs associated with the first text area with the single text area; and associating the glyphs associated with second third text area with the single text area” (Karlapudi ¶ 40) by forming a single word (i.e., merging) from the text areas in response to determining that they each had the same Y coordinate value.

Regarding claim 15, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 14 for the reasons discussed above. In addition, the combination of Karlapudi and Jain discloses “wherein the first text area and second text area are determined to be compatible if they are associated with glyphs that have the same rotation” (Jain col 6, l. 66-col. 7, ll. 5 and Fig. 3) where the theta value represents rotation.

Regarding claim 16, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 14 for the reasons discussed above. In addition, the combination of Karlapudi and Jain discloses “determining a particular attribute for which glyphs associated with the single text area have different values; generating a common value for the particular attribute; and associating the common value with the glyphs associated with the single text area” (Jain col. 13, ll. 38-49 and Fig. 10) by applying an expansion factor of 170% (i.e., a common value).

Regarding claim 19, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Karlapudi and Jain comprises computer hardware and software modules for performing the same functions. Thus, claim 19 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a non-transitory storage medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Karlapudi and Jain comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Claims 8, 17, and 18 rejected under 35 U.S.C. § 103 as being unpatentable over Karlapudi in view of Jain, as applied to claim 6 above, and further in view of Wombell, US Patent 10,019,415 (hereinafter Wombell).

Regarding claim 8, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 6 for the reasons discussed above. In addition, the combination of Karlapudi and Jain does not appear to explicitly disclose “wherein the initial bounding box is a glyph space bounding box and calculating the expanded glyph bounding box further includes transforming the glyph space bounding box to a document space bounding box, the document space bounding box being in a coordinate space of a document the glyph is to be rendered in.”
However, Wombell discloses a text layout method with initial bounding boxes “wherein the initial bounding box is a glyph space bounding box” (Wombell col. 16, ll. 46-60) where the initial system includes coordinates of the glyphs relative to each other (i.e., in a glyph space). Additionally, Wombell discloses “transforming the glyph space bounding box to a document space bounding box, the document space bounding box being in a coordinate space of a document the glyph is to be rendered in” (Wombell col. 14, ll. 47-64) by converting the coordinates to the target grid, which represents the final document.
Further, a person of ordinary skill in the art would have recognized that when Wombell was combined with Karlapudi and Jain, the transforming of Wombell would be part of the calculation of Karlapudi and Jain. Therefore, the combination of Karlapudi, Jain, and Wombell at least teaches and/or suggests the claim limitation “calculating the expanded glyph bounding box further includes transforming the glyph space bounding box to a document space bounding box, the document space bounding box being in a coordinate space of a document the glyph is to be rendered in,” rendering it obvious.
Karlapudi, Jain, and Wombell are analogous art because they are from the “same field of endeavor,” namely that of text layout methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karlapudi, Jain, and Wombell before him or her to modify the coordinate values of Karlapudi and Jain to include the glyph space and conversion of Wombell.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Karlapudi and Jain teaches the “base device” for processing glyph bounding boxes. Further, Wombell teaches the “known technique” for defining the glyphs in a glyph space and converting that glyph space to a document space that is applicable to the base device of Karlapudi and Jain. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 17, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Karlapudi and Jain does not appear to explicitly disclose “wherein the particular attribute is a font size attribute; and generating a common value includes determining a font size based on the font sizes of the glyphs associated with the single text area.”
However, Wombell discloses a text layout method “wherein the particular attribute is a font size attribute; and generating a common value includes determining a font size based on the font sizes of the glyphs associated with the single text area” (Wombell col. 6, ll. 56-67) by applying a common font size to the text.
Karlapudi, Jain, and Wombell are analogous art because they are from the “same field of endeavor,” namely that of text layout methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karlapudi, Jain, and Wombell before him or her to modify the text grouping of Karlapudi and Jain to include the common font size of Wombell.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Karlapudi and Jain teaches the “base device” for grouping glyphs. Further, Wombell teaches the “known technique” for applying a common font size to a grouping of glyphs that is applicable to the base device of Karlapudi and Jain. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
	
Regarding claim 18, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Karlapudi and Jain does not appear to explicitly disclose “wherein the particular attribute is a font type attribute; and generating a common value includes determining a font type based on the font types of the glyphs associated with the single text area.”
However, Wombell discloses a text layout method “wherein the particular attribute is a font type attribute; and generating a common value includes determining a font type based on the font types of the glyphs associated with the single text area” (Wombell col. 5, l. 61-6, l. 8) by applying a common font face to the text.
Karlapudi, Jain, and Wombell are analogous art because they are from the “same field of endeavor,” namely that of text layout methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karlapudi, Jain, and Wombell before him or her to modify the text grouping of Karlapudi and Jain to include the common font face of Wombell.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Karlapudi and Jain teaches the “base device” for grouping glyphs. Further, Wombell teaches the “known technique” for applying a common font face to a grouping of glyphs that is applicable to the base device of Karlapudi and Jain. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Karlapudi in view of Jain, as applied to claim6 above, and further in view of Dubey et al., US Publication 2021/0278958 (hereinafter Dubey).

Regarding claim 9, the combination of Karlapudi and Jain discloses the limitations contained in parent claim 6 for the reasons discussed above. In addition, the combination of Karlapudi and Jain does not appear to explicitly disclose “wherein the expanded glyph bounding box for a given glyph includes data from which a set of expanded glyph bounding box coordinates can be determined, the set of expanded glyph bounding box coordinates including a minimum x coordinate, a maximum x coordinate, a minimum y coordinate, and a maximum y coordinate.”
However, Dubey discloses a text selection method with a glyph bounding box “wherein the expanded glyph bounding box for a given glyph includes data from which a set of expanded glyph bounding box coordinates can be determined, the set of expanded glyph bounding box coordinates including a minimum x coordinate, a maximum x coordinate, a minimum y coordinate, and a maximum y coordinate” (Dubey ¶ 54).
Karlapudi, Jain, and Dubey are analogous art because they are from the “same field of endeavor,” namely that of text selection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karlapudi, Jain, and Dubey before him or her to modify the expanded bounding boxes of Karlapudi and Jain to include the minimum and maximum coordinate values of Dubey.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Karlapudi and Jain teaches the “base device” for creating bounding boxes. Further, Dubey teaches the “known technique” including minimum and maximum coordinate values that is applicable to the base device of Karlapudi and Jain. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
	
Regarding claim 10, the combination of Karlapudi, Jain, and Dubey discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Karlapudi, Jain, and Dubey at least teaches and/or suggests “wherein the minimum x coordinate and maximum x coordinate are based on a glyph width defined in the PDF data and associated with the glyph.” (Karlapudi ¶ 22 and Dubey ¶ 79). Specifically, Dubey discloses that the minimum and maximum coordinate values are based on data defined in the outline as part of the document. Additionally, Karlapudi discloses that the PDF data defines glyph widths, and PDFs are also known in the art to define the outline data of the text. Thus, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Dubey was combined with Karlapudi and Jain, the PDF data of Karlapudi and Jain, including the glyph widths, would be used to calculate the minimum and maximum coordinate values of Dubey.

Regarding claim 11, the combination of Karlapudi, Jain, and Dubey discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Karlapudi, Jain, and Dubey at least teaches and/or suggests “wherein the minimum y coordinate and maximum y coordinate are based on a glyph y coordinate and a glyph height, the glyph y coordinate being calculated based on a bounding box y value and a descent value that are defined in the PDF data and associated with the glyph.” (Karlapudi ¶ 22; Jain col., 6, ll. 3-22; and Dubey ¶ 79). Specifically, Dubey discloses that the minimum and maximum coordinate values are based on data defined in the outline as part of the document. Additionally, Jain discloses that the glyph heights are stored in the glyphs. Finally, Karlapudi discloses that the PDF data defines glyph data, and PDFs are also known in the art to define the outline data of the text. Thus, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Dubey was combined with Karlapudi and Jain, the PDF data of Karlapudi and Jain, including the glyph height, would be used to calculate the minimum and maximum coordinate values of Dubey.

Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Karlapudi in view of Jain and Dubey, as applied to claim 11 above, and further in view of Kumawat et al., US Publication 2021/0090308 (hereinafter Kumawat).

Regarding claim 12, the combination of Karlapudi, Jain, and Dubey discloses the limitations contained in parent claim 11 for the reasons discussed above. In addition, the combination of Karlapudi, Jain, and Dubey does not appear to explicitly disclose “wherein the glyph height is based on a CapHeight value defined in the PDF data and associated with the glyph.”
However, Kumawat discloses a glyph layout system “wherein the glyph height is based on a CapHeight value defined in the PDF data and associated with the glyph.” (Kumawat ¶ 125).
Karlapudi, Jain, Dubey, and Kumawat are analogous art because they are from the “same field of endeavor,” namely that of glyph processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karlapudi, Jain, Dubey, and Kumawat before him or her to modify the glyphs of Karlapudi, Jain, Dubey to include the CapHeight property of Kumawat.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Karlapudi, Jain, and Dubey teaches the “base device” for processing glyphs. Further, Kumawat teaches the “known technique” for using the CapHeight property that is applicable to the base device of Karlapudi, Jain, and Dubey. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 13, the combination of Karlapudi, Jain, and Dubey discloses the limitations contained in parent claim 11 for the reasons discussed above. In addition, the combination of Karlapudi, Jain, and Dubey does not appear to explicitly disclose “wherein the glyph height is based on a bounding box height value defined in the PDF data and associated with the glyph and the descent value defined in the PDF data and associated with the glyph.”
However, Kumawat discloses a glyph layout system “wherein the glyph height is based on a bounding box height value defined in the PDF data and associated with the glyph and the descent value defined in the PDF data and associated with the glyph.” (Kumawat ¶ 135).
Karlapudi, Jain, Dubey, and Kumawat are analogous art because they are from the “same field of endeavor,” namely that of glyph processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Karlapudi, Jain, Dubey, and Kumawat before him or her to modify the glyphs of Karlapudi, Jain, Dubey to include the descent property of Kumawat.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Karlapudi, Jain, and Dubey teaches the “base device” for processing glyphs. Further, Kumawat teaches the “known technique” for using the descent property that is applicable to the base device of Karlapudi, Jain, and Dubey. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments
Applicant's arguments filed December 4, 2022 have been fully considered but they are not persuasive.

Regarding the Information Disclosure Statement, Applicant argues that “it is inherently understood that the entire search report for a related foreign application is intended for disclosure and consideration.” (Remarks 9). Applicant continues that the “search report was provided for the Examiner’s convenience and should be considered cumulative to the disclosures of the underlying references.” (Remarks 9-10). The examiner disagrees.

The Code of Federal Regulations explicitly states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (37 C.F.R. § 1.98(b)(5), emphasis added). It is well understood that when something “must” be identified, it is required. In other words, there is no exception for things that may or may not be “inherently understood” by the reader. Further, the mere fact that this reference is “cumulative” also does not excuse the citation from this requirement. Finally, without the relevant page numbers, the examiner is unable to determine if “the entire search report” was, in fact, included and, thus, cannot verify that the document additionally meets the requirements of 37 C.F.R. § 1.98(a)(2). Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 1, 19, and 20 under 35 U.S.C. § 103, Applicant argues that the combination of Karlapudi and Jain fail to teach or suggest “sorting, by the processing unit the plurality of glyphs into one or more glyph sets” and “processing each of the one or more glyph sets to determine, for each glyph set, one or more text areas, each text area being associated with one or more glyphs, and wherein processing a given glyph set to determine one or more text areas includes: identifying distinct groups of glyphs from the particular glyph set, each distinct group of glyphs including one or more glyphs from the particular glyph set which have collectively overlapping expanded bounding boxes.” (Remarks 10). Applicant continues that these limitations “effectively require two separate grouping operations: 1) Initially, glyphs are grouped (i.e., sorted) into one or more glyph sets. 2) Following this, each glyph set is further processed to identify distinct groups of glyphs within each glyph set (each distinct group of glyphs then being associated with a separate text area).” (Remarks 10).
Applicant first argues that the combination of Karlapudi and Jain fails to teach these limitations because “the sorting described at paragraph [0039] of Karlapudi does not involve any kind of dividing words into groups or sets” and “[n]o new sets or groups of words are created” as “the words within a group of words that share the same y-coordinate remain the same, with the only possible change being the order of the words within in the group.” (Remarks 11). The examiner disagrees.

It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
Thus, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “new sets or groups of words” being created) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nothing in the argued limitations makes any requirement that “new” sets or groups of words are created, but merely that the glyphs are sorted into sets. 
Further, even if such a requirement were present, Karlapudi teaches this. Specifically, Karlapudi discloses that “one or more words” are “sort[ed]” into groups “that share the Y coordinates of the bounding boxes.” (Karlapudi ¶ 39). In other words, Karlapudi is creating new sets of glyphs based on the fact that these glyphs share Y coordinates.
Therefore, Applicant’s argument is unpersuasive.

Applicant next argues the combination of Karlapudi and Jain fails to teach or suggest these limitations because Karlapudi “results in words being grouped together if they do not have overlapping bounding boxes.” (Remarks 13). In support of this contention, Applicant has provided an annotated version of Karlapudi Fig. 4 that attempts to make this distinction. (Remarks 13). The examiner disagrees.

Once more, it is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
Here, Applicant appears to be applying an overly narrow reading of the term “overlap.” Nor has Applicant pointed to a special definition in the specification of the term that supports this narrow interpretation. Prior to the effective filing date of the present invention a person of ordinary skill would have understood the term “overlap” to have meanings such as “to extend over or past and cover a part of [or] to have something in common with” (overlap; January 13, 2021; merriam-webster.com; Page 1) or “coincide partially or wholly.” (overlap; November 17, 2019; vocabulary.com; Page 1). The teachings of Karlapudi meet each of these definitions. Specifically, the grouped bounding boxes of Karlapudi share Y coordinates. (Karlapudi ¶ 39). Thus, by sharing Y coordinates, the bounding boxes extend over and cover part of the Y space. In addition, by sharing Y coordinates that have Y coordinate values in common. Likewise, they coincide, at least partially, in the Y space. 
Because “applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.”  In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citation omitted).
Finally, in regards to Applicant’s annotated Fig. 4, the examiner notes that Applicant has arbitrarily drawn those bounding boxes with no guidance from the teachings of Karlapudi. Thus, Applicant’s annotated drawing cannot be considered evidence.
Therefore, Applicant’s argument is unpersuasive. 

Applicant next argues that Jain fails to disclose “calculating, for each glyph, an expanded glyph bounding box.” (Remarks 14). Applicant states that this is because “Jain does not require the manipulation of any individual bounding box, and nor does it result in any individually glyph bounding box being expanded.” (Remarks 15). The examiner disagrees.

In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “manipulation of any individual bounding box” and “any individually glyph bounding box being expanded”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, the limitation at issue requires “calculating, for each glyph, an expanded glyph bounding box.” (Claim 1). This can clearly be seen in Fig. 3 of Jain, for which Applicant has helpfully reproduce in the arguments. For each of glyph 302, 304, and 306 as a whole, Jain calculates an expanded bounding box in the form of bounding box 316. 
Should Applicant desire the claim to require such features, Applicant is invited to amend the claims in that manner.
Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 2-18 under 35 U.S.C. § 103, Applicant argues that these claims are allowable for depending on claim 1. (Remarks 16). For the reasons discussed above, Applicant’s argument is unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176